DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 14, 2019.  Claims 1-20 are pending.  Claims 1 and 18 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 14, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0267688 to Aich et al. (hereinafter “Aich”).
Claims 1-3 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aich.
With respect to independent claim 1, Aich discloses a sensor configured to sense a distance value between the vehicle and a rear object (see paragraph [0073]:  the target may attached to the trailer, preferably within a target placement zone, such that the camera and image processing may detect the target and its location on the trailer to determine trailer related information); 
a controller configured to: 
detect whether a trailer is connected depending on an internal signal of the vehicle and the distance value, and 10predict a first hitch angle based on a vehicle model and a second hitch angle based on the sensor to generate a control signal *see paragraph [0073], [0075], [0076] and [0313]:   the trailer backup assist system may monitor the trailer connection by monitoring the target to determine if the target has moved to determine whether the same trailer remains connected to the tow vehicle, and may initiate action in response thereto. Further, the trailer backup assist system may monitor the hitch angle or the target to determine if the trailer may have been changed out (i.e., disconnected and replaced with another trailer), and may initiate action in response thereto.  A hitch angle that is not accurate may introduce a potential for inadequate or improper vehicle system control, especially when the hitch angle information is important to controlling the vehicle system, such as a trailer backup assist system or a trailer brake controller. According to one embodiment, a sensor system for estimating an actual hitch angle of a trailer attached to a vehicle includes a primary sensor having a camera monitoring a target on the trailer to determine a measured hitch angle and a secondary sensor that monitors 
a trailer mode controller configured to control a trailer mode of the vehicle in response to the control signal (see paragraph [0119]:  Upon connection 580 of a compatible trailer 110, the vehicle 100 being "on" 590 and the vehicle 100 being in "park" 590, the HMI 102 will present a menu 104 that has a "Towing" mode option to be selected by the driver. The driver selects "Towing" mode and a menu 104 is presented that provides a "Trailer Options" selection. The driver then selects a "Trailer Options" mode from the "Towing" menu. The driver is prompted to either "add a trailer" or "select a trailer" from a menu 104 presented on the HMI device and the "Setup" module 600 has begun.  Once the driver attaches the target to the trailer and indicates by way of the HMI that the target has been attached to the trailer, the setup mode provides 614 visual feedback to the driver identifying that the target has been located, or acquired. The driver acknowledges 616, by way of the HMI, that the target has been properly identified by the trailer backup assist system. Similarly, for a previously stored trailer configuration, the trailer will already have a target placed thereon. The trailer backup assist system will acquire the target and provide 614 visual feedback to the driver confirming acquisition of the target.).  
With respect to dependent claim 2, Aich discloses wherein the internal signal includes a signal at least one or more of a steering angle, a vehicle speed, or a yaw rate of the vehicle (see paragraphs [0086] and [0184]:  The brake system control module 145 provides the trailer backup 
With respect to dependent claim 3, Aich discloses an offset correction device configured to receive the internal signal to correct a yaw rate offset; a rear object detection device configured to detect the rear object (see paragraph [0127], [0289] and [0301]:  The calibration module 700 is designed to calibrate the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset that may be present.  The second imaging device C2 may be disposed on a rear portion 2374 of the trailer 2352. The second imaging device C2 may be located centrally in an upper portion 2376 of the rear portion 2374 of the trailer 2352 and have a rearward facing field of view relative to the trailer 2352.  The image 
a vehicle model hitch angle prediction device configured to predict the first hitch angle based on the vehicle model (see paragraph [0313]:  the vehicle model 2452, trailer model 2454, environmental features 2458, and soft keys 2462 are displayed on the screen 2355. In some implementations, the hitch angle .gamma. received by the imaging controller 2410 is utilized to adjust the orientation of the trailer model 2454 to accurately represent the relationship between the vehicle 100 and the trailer 2352.); 
sensor hitch angle prediction device configured to predict the second hitch angle based on the sensor (see abstract: The system provides an estimate of the hitch angle whether a hitch angle sensor is present on the vehicle for verifying or validating accuracy of the hitch angle sensed by the hitch angle sensor for the system that relies critically on the value of the hitch angle being sensed, thus providing efficient trailer backup assist system, trailer sway control system and trailer brake control system.);  
a hitch angle matching device configured to match the first hitch angle with the second hitch angle (see paragraph [0172]:  the first measured hitch angle .gamma.(m) is compared with the indicator 1206 to determine if the measured hitch angle .gamma.(m) of the primary sensor 1202 correlates therewith, and if so, thereby reflecting a generally accurate measurement of the actual hitch angle .gamma.(a).); and
a trailer determination device configured to: determine whether the trailer is connected in response to an output of the hitch angle matching device, and  generate the control signal (see paragraph [0172]: If the measured hitch angle .gamma.(m) of the primary sensor 1202 correlates with the indicator 1206 of the actual hitch angle .gamma.(a), then, at step 1262, the trailer backup assist system 105 may operate to achieve the desired input made with the input device, such as 
With respect to dependent claim 8, Aich discloses wherein the rear object detection device is configured to average distance values to set a distance of a trailer layout, when a difference between a previously measured distance value and the distance value is maintained less than or equal to a specific 25value (see paragraph [0169]:  the hitch angle confirmation routine 1238 further processes the indicator 1206 in connection with the first measured hitch angle γ(m) to determine if the first measured hitch angle γ(m) correlates with the indicator 1206. For instance, the indicator 1206 may include the second measured hitch angle γ(m2) that defines a tolerance range of acceptable hitch angles (e.g. +/−3 degrees of the second measured hitch angle, or a wider or narrower tolerance range), such that the first measured hitch angle γ(m) correlates with the indicator 1206 when the first measured hitch angle γ(m) is within the tolerance range. It is contemplated that in one exemplary embodiment, the hitch angle confirmation routine 1238 may also process the first measured hitch angle γ(m) to define an average measurement thereof over an interval of time (e.g. 2 seconds, or a longer or shorter interval) to reduce instability and variance of the first measured hitch angle γ(m).).  
With respect to dependent claim 9, Aich discloses wherein the vehicle model hitch angle prediction device is configured 5to: predict a radius of turn, using a kinematic vehicle model, and calculate the first hitch angle by reflecting a wheelbase value of the trailer (see paragraphs [0101], [0171]:  determining vehicle steering information can be accomplished through a low order kinematic model defined by the vehicle and the trailer. Through such a model, a relationship between the trailer path curvature and commanded steering angles of steered wheels of the vehicle can be generated for determining steering angle changes of the steered wheels for achieving a specified trailer path curvature.  If a vision based target detection system is included as the primary sensor 1202, the kinematic information will provide parameters from the target setup information in addition to the input or otherwise determined dimensions of the trailer 110. 
With respect to dependent claim 10, Aich discloses wherein the vehicle model hitch angle prediction device is configured to calculate a hitch angle again by reflecting an updated wheelbase value of a trailer, when an update signal is received 15from the trailer determination device (see paragraph [0207]: hen the hitch angle .gamma. and steering angle .delta. are substantially constant, the yaw rate of the vehicle 100 is also substantially constant and equal to the yaw rate of the trailer 110. This interaction is used to formulate kinematic equations that can be solved for determining the offset .gamma.(o) between the measured hitch angle .gamma.(m) and the actual hitch angle .gamma.(a).  Specifically, the yaw rate of the vehicle 100, as measured by the vehicle yaw rate sensor 1314 (FIG. 29) or another conceivable onboard vehicle sensor that may be configured to sense the yaw rate, provides the following equation:  d α/d t = - v/ W (tanδ); where W is the vehicle wheelbase.).
With respect to dependent claim 11, Aich discloses wherein the trailer determination device is configured to output an 20update signal for updating a wheelbase value of the trailer, to the vehicle model hitch angle prediction device, when a difference value between the first hitch angle and the second hitch angle is not less than a specific value (see paragraphs [0169] and [0207]:  The hitch angle confirmation routine 1238 further processes the indicator 1206 in connection with the first measured hitch angle .gamma.(m) to determine if the first measured hitch angle .gamma.(m) correlates with the indicator 1206. For instance, the indicator 1206 may include the second measured hitch angle .gamma.(m2) that defines a tolerance range of acceptable hitch angles (e.g. +/-3 degrees of the second measured hitch angle, or a wider or narrower tolerance range), such that the first measured hitch angle .gamma.(m) correlates with the indicator 1206 when the first measured hitch angle .gamma.(m) is within the tolerance range.  When the hitch angle .gamma. and steering angle .delta. are substantially constant, the yaw rate of the vehicle 
With respect to dependent claim 12, Aich discloses wherein the sensor hitch angle prediction device is configured to: define a change value as a difference of a distance of a trailer layout set by the rear object detection device, and  5calculate a hitch angle changed using the distance value (see paragraph [0152]:  The target moved detection method determines if the location of a hitch angle target on a trailer, such as a trailer tongue, has moved and may also determine if the distance has changed. Images of the target in a previously stored image and a newly acquired image are compared to determine if the location and/or distance to the target has changed. The comparison may include comparing camera image pixel sizes of the images. If either the location or the distance changes, the user is then prompted by an HMI to reenter new trailer information for subsequent processing of the trailer backup assist system.). 
With respect to dependent claim 13, Aich discloses wherein the sensor hitch angle prediction device is configured to: calculate a distance value between fixed points of the 10sensor and the calculated change value (see paragraph [0105]:  he jackknife angle .gamma.(j) is a function of a maximum wheel angle for the steered wheel 306 of the vehicle 302, the wheel base W of the vehicle 302, the distance L between hitch point 308 and the rear axle 310 of the vehicle 302, and the length D between the hitch point 308 and the effective axle 312 of the trailer 304 when the trailer has multiple axles. The effective axle 312 may be the actual axle for a single axle trailer or an effective axle location for a trailer with multiple axles. When the hitch angle .gamma. for the vehicle 302 and the trailer 304 achieves or exceeds the jackknife angle .gamma.(j), the vehicle 302 must be pulled forward to reduce the hitch angle .gamma.. Thus, for limiting the potential for a vehicle/trailer system attaining a jackknife angle, it is preferable to control the yaw angle of the trailer while keeping the hitch angle of the vehicle/trailer system relatively small.), and average hitch angles, which are changed, to calculate the second hitch angle (see paragraph [0169]:  It is contemplated that in one exemplary embodiment, the hitch angle confirmation routine 1238 may also process the first measured hitch angle γ(m) to define an average measurement thereof over an interval of time (e.g. 2 seconds, or a longer or shorter interval) to reduce instability and variance of the first measured hitch angle γ(m).). 
With respect to dependent claim 14, Aich discloses wherein 15the sensor hitch angle prediction device is configured to: average remaining hitch angles other than an unmeasured distance value of the distance value to calculate the second hitch angle (see paragraph [0169]:  
With respect to dependent claim 2015, Aich discloses wherein the hitch angle matching device includes: a vehicle speed determination device configured to determine whether a vehicle speed of the vehicle is not greater than a specific speed (see paragraph [0086]:  The brake system control module 145 provides the trailer backup assist control module 120 with information relating to vehicle speed. Such vehicle speed information can be determined from individual wheel speeds as monitored by the brake system control module 145 or may be provided by an engine control module with signal plausibility.  Using the trailer backup assist control module 120 to regulate speed of the vehicle 100 during backing of the trailer 110 can reduce the potential for unacceptable trailer backup conditions.);  
25a hitch angle determination device configured to determine DB1/ 105160745.136whether the first hitch angle and the second hitch angle are within a specific range, to apply a dead zone in a go-straight state of the vehicle (see paragraph [0169]:  The hitch angle confirmation routine 1238 further processes the indicator 1206 in connection with the first measured hitch angle .gamma.(m) to determine if the first measured hitch angle .gamma.(m) correlates with the indicator 1206. For instance, the indicator 1206 may include the second measured hitch angle .gamma.(m2) that defines a tolerance range of acceptable hitch angles (e.g. +/-3 degrees of the second measured hitch angle, or a wider or narrower tolerance range), such that the first measured hitch angle .gamma.(m) 
a hitch angle sign determination device configured to 5determine whether signs of the first hitch angle and the second hitch angle are the same (see paragraph [0172]:  the first measured hitch angle .gamma.(m) is compared with the indicator 1206 to determine if the measured hitch angle .gamma.(m) of the primary sensor 1202 correlates therewith, and if so, thereby reflecting a generally accurate measurement of the actual hitch angle .gamma.(a).); and a hitch angle comparator configured to compare a difference value between the first hitch angle and the second hitch angle (see paragraphs [0162] and [0169]:  the trailer backup assist system 105 operates the vehicle 100 when the measured hitch angle γ(m) correlates with the indicator 1206 of the actual hitch angle γ(a).  The hitch angle confirmation routine 1238 further processes the indicator 1206 in connection with the first measured hitch angle .gamma.(m) to determine if the first measured hitch angle .gamma.(m) correlates with the indicator 1206. For instance, the indicator 1206 may include the second measured hitch angle .gamma.(m2) that defines a tolerance range of acceptable hitch angles (e.g. +/-3 degrees of the second measured hitch angle, or a wider or narrower tolerance range), such that the first measured hitch angle .gamma.(m)).  
With respect to dependent claim 16, Aich discloses wherein the hitch angle comparator is configured to determine that the trailer is connected to activate a connection signal, when the difference value between the first hitch angle and the second 15hitch angle is not greater than a specific value (see paragraph [0169]:  The hitch angle confirmation routine 1238 further processes the indicator 1206 in connection with the first measured hitch angle .gamma.(m) to determine if the first measured hitch angle .gamma.(m) correlates with the indicator 1206. For instance, the indicator 1206 may include the second measured hitch angle .gamma.(m2) that defines a tolerance range of acceptable hitch angles (e.g. +/-3 degrees of the second measured hitch angle, or a wider or narrower tolerance range), such that the first measured hitch angle .gamma.(m) correlates with the indicator 1206 when the first measured hitch angle .gamma.(m) is within the tolerance range.).  
With respect to dependent claim 17, Aich discloses wherein the controller further includes a reset device configured to 20control whether to reset the sensor and the controller in response to an output of the trailer determination device and the rear object detection device (see paragraphs .  

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661